Vinje, C. J.
This case is ruled by the case of State ex rel. Columbia Const. Co. v. Tax Commission, 166 Wis. 369, 165 N. W. 382. It was there held that dividends issued by a corporation stockholder, out of income derived from a corporation that had paid its income tax on its income, to its stockholder, in that case a corporation, were not exempt from taxation. The statute provides for no exemption in *72such cases and the courts can make none. The legal entity of corporations cannot be destroyed to relieve an apparent or real hardship. The Wisconsin and Maine corporations are in law as much separate entities as are A. and B.
The effort to trace the funds or profits passing from one corporation to another, and to claim that since such profits have paid one income tax for a certain year they should not pay another, is useless, because an income tax is not levied upon property, funds, or profits, but upon the right of an individual or corporation to receive income or profits. The same funds or property may constitute the income or profits of a dozen or more individuals during the same year.
It is sought to bring this case within the rule in Milwaukee County v. W. S. Seaman Co. 181 Wis. 323, 325, 193 N. W. 513. In that case the Seaman Body Company took over all the assets and assumed all the liabilities of the W. S. Seaman Company, and the latter became merged in the former and ceased to exist after the statutory period relating to the dissolution of corporations, and it was held that the Seaman Body Company was entitled to offset the personal property tax of the W. S. Seaman Company against its income tax because of the practical identity of the two corporations and the practical legal dissolution of the W. S. Seaman Company. In this case there is neither practical nor legal identity of corporations and neither is sought to be dissolved.
By the Court. — Judgment affirmed.